Citation Nr: 0311782	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-23 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(the RO) which granted service connection for PTSD and 
assigned a 50 percent rating for the disorder. 

The veteran's appeal was previously before the Board in June 
2001, at which time the Board denied entitlement to a rating 
in excess of 50 percent.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  As the result of a joint motion for remand, in a 
July 2002 order the Court vacated the Board's June 2001 
decision and remanded the appeal to the Board for additional 
development and readjudication.

The Board notes that in his VA treatment records the 
veteran's treating psychiatrist determined that he is not 
competent to handle his own financial affairs due to ongoing 
substance abuse, and requested that a fiduciary be appointed 
for him. 
The matter of the veteran's competency for VA purposes is 
referred to the RO for appropriate action.  See 38 C.F.R. § 
3.353 (2002).


REMAND
Factual Background

The veteran's service medical records disclose that in 
October 1968, a month and a half after he arrived in Vietnam, 
he was found to be acutely anxious and was hospitalized for 
what was believed to be an anxiety reaction.  He was returned 
to field duty in a combat unit as an infantryman, but again 
reported to the dispensary with multiple complaints.  When in 
the dispensary on October 16, 1968, he was observed trying to 
warm the thermometer being used to test his temperature.  A 
physical examination was then negative, and his physician 
determined that his problems were psychological.  He was 
again returned to the field with medication, but did not take 
the medication he was given.

He was again referred for evaluation by his commanding 
officer in December 1968, when he complained of hearing 
things (his name being called), was behaving in an odd 
manner, was fighting with his friends, and was found sleeping 
while on guard duty.  The physician then noted that he also 
had a number of somatic complaints, without any physical 
cause.  The veteran reported being terrified of field duty, 
and asked to see a psychiatrist.  Following an evaluation his 
problems were then attributed to a passive-aggressive 
personality with psychotic complaints and hostility towards 
authority figures.  His first tour in Vietnam was then 
terminated.

Notwithstanding the above problems, the veteran served a 
second tour in Vietnam in 1970, apparently at his request.  
In August 1970, while in Vietnam, he was hospitalized due to 
drug use, including heroin and opium of three months 
duration.  He asked to be reassigned or discharged so that he 
could care for his mother, whom he reported to be seriously 
ill.  The Red Cross determined that his mother was not in 
need of assistance.  He was discharged from the hospital with 
a recommendation that he be administratively separated from 
service due to a diagnosis of an immature personality, 
manifested by chronic drug use, that existed prior to his 
entering service.

VA treatment records disclose that the veteran was 
hospitalized in January 1977 with a diagnosis of drug abuse 
and a severe dependent personality.  He went through 
detoxification, and was treated for cellulitis in his leg 
that was caused by his heroin injections.

The VA treatment records further disclose that the veteran 
has a long history of multiple substance abuse with numerous 
hospitalizations for detoxification.  He initially claimed 
entitlement to service connection for PTSD in March 1982, and 
a VA examination in March 1984 resulted in a diagnosis of 
PTSD.  The examiner in March 1984 also found that the 
veteran's drug abuse "was associated with feelings associated 
with" the PTSD.  Service connection for PTSD was then denied 
due to the absence of a verified stressor.

The veteran again claimed entitlement to service connection 
for PTSD in March 1995.  VA treatment records obtained in 
conjunction with that claim showed a diagnosis of PTSD, as 
well as substance abuse.  Since March 1995 he has had 
multiple VA hospitalizations for chemical dependency, as well 
as PTSD.

The RO provided the veteran a VA psychological evaluation in 
August 1995 and a psychiatric examination in September 1995 
in order to distinguish the social and occupational 
impairment caused by PTSD from that caused by alcohol and 
drug abuse or a personality disorder.  The psychological 
testing and interview in August 1995 resulted in the 
conclusion that the personality studies were strongly 
positive for a severe level of psychopathology in the 
veteran's overall personality structure with chronic mental 
illness characterized by intermittent psychotic thinking, 
paranoid sensitivity, passive-aggressive personality, loss of 
energy, depression, and anxiety.  His profile was also 
indicative of a borderline personality, high levels of 
anxiety, high substance abuse potential, and PTSD.  The 
examiner found that the veteran's symptoms most clearly fit a 
borderline personality with transient psychotic episodes and 
paranoid and passive-aggressive features.  The examiner also 
found it to be quite probable that his psychiatric pathology 
pre-existed service, as evidenced by his adolescent behavior.  
In addition, the examiner found that the criteria for a 
diagnosis of PTSD were met, as a secondary condition 
representing 30-40 percent of his impairment.  His primary 
pathology was, however, the borderline personality.

On psychiatric examination in September 1995 the veteran 
reported alcohol abuse, which began prior to service, as well 
as extensive use of drugs, beginning in Vietnam.  The 
examination resulted in diagnoses of PTSD, chronic 
alcoholism, and heroin addition.  The examiner found that the 
disorders were related to an earlier dependent personality 
disorder, in that the alcoholism began prior to service.

In the March 1996 rating decision here on appeal the RO 
granted service connection for PTSD and assigned a 50 percent 
rating for the disorder.  The 50 percent rating was based on 
the degree of the veteran's social and occupational 
impairment that was attributed to PTSD, versus the 
personality disorder and substance abuse.

Additional VA treatment records show that the veteran was 
again hospitalized for psychiatric treatment on numerous 
occasions.  The hospitalizations were primarily for 
polysubstance abuse and chemical dependency, with a diagnosis 
of a history of PTSD and a schizoaffective disorder.  He has 
undergone detoxification many times, but has not been 
successful in overcoming his chemical dependency.  While 
hospitalized in August 1996 the veteran's psychiatrist noted 
that although he had a primary thought disorder, he was 
having organic hallucinations due to alcohol and drug abuse.  
He continued to have auditory hallucinations after going 
through detoxification.

Following the August and September 1995 evaluations the RO 
and the VA medical center scheduled the veteran for 
additional psychiatric examinations on three separate 
occasions.  The purpose of the scheduled examinations was to 
obtain a medical opinion on whether his alcohol and drug 
abuse had been caused by PTSD and, if not, to what extent his 
disability was due to the alcohol and drug abuse and/or a 
personality disorder.  He failed to report for the scheduled 
examinations.  

In denying the veteran's claim of entitlement to a higher 
rating in June 2001 the Board found that because the veteran 
had failed to appear for the examinations, and had not 
established good cause for not attending, in accordance with 
38 C.F.R. § 3.655 the evaluation of his disability had to be 
made based on the evidence then of record.  The Board further 
found that the evidence, including the report of the August 
and September 1995 VA examinations, indicated that the 
manifestations of PTSD, excluding any disability due to 
alcohol or drug abuse or a personality disorder, were no more 
than 50 percent disabling.

In the joint motion for remand to the Court, it was stated 
that the Board had erred in not considering the disability 
due to alcohol or drug abuse, or not remanding the case to 
the RO for an additional examination to determine whether 
those manifestations should be included.  The parties found 
that the Board's conclusion that the veteran had failed to 
show good cause for not appearing for the examinations 
scheduled by the RO was in error, in that the initial 
examination notice was sent to the wrong address, and in 
regards to the second notice the veteran acknowledged that he 
was not receiving mail because his name was not on his 
mailbox.  No excuse was given for his failure to respond to 
the third notice, but the parties indicated that the RO and 
the Board had erred in not informing the veteran of the 
importance of appearing for the examination.  

Following the Court's remand the veteran's representative 
submitted the March 2003 report of a psychological evaluation 
conducted by K.J.M., Ph.D.  In essence, the report concluded 
that the veteran was totally disabled due to PTSD and that 
his substance abuse problems were a form of self medication 
which stemmed from PTSD.  The veteran's attorney asserted 
that that report was sufficient to determine that the veteran 
is entitled to a 100 percent rating, and that remand of his 
appeal to the RO for an additional VA examination was not 
required.  

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 1110 (West 2002).  An injury 
or disease that is incurred during active service is deemed 
to have been incurred in the line of duty, unless the disease 
or injury is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1110 (West 2002).  "Willful misconduct" is 
defined as an act involving conscious wrongdoing or a known 
prohibited action, and alcohol and drug abuse are, by 
statute, deemed to be willful misconduct.  Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); 38 C.F.R. §§ 3.1(n), 
3.301 (2002).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Although 
the statute and regulations preclude the payment of VA 
compensation benefits for alcohol and drug abuse as the 
primary disability, the Federal Circuit has held that 
disability compensation may be paid for alcohol or drug abuse 
that is secondary to a service-connected disorder.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), motion for review 
en banc denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc).  
The Federal Circuit defined "primary" in this context as 
disability arising during service from voluntarily and 
willfully drinking (or using drugs) to excess.  The Federal 
Circuit found that the statute does not prohibit the payment 
of compensation if the alcohol or drug abuse "arises 
secondarily from or as evidence of the increased severity of 
a non-willful misconduct, service-connected disorder."  
Allen, 237 F.3d at 1376.  The payment of compensation is, 
however, is limited to "where there is indeed a causal 
relationship between a service-connected disability, such as 
PTSD, and an alcohol or drug abuse disability."  Allen, 237 
F.3d at 1378.  

VA regulations prohibit the payment of compensation benefits 
for disability arising from a personality disorder.  
Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
scope of the statute pertaining to compensation benefits.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited 
therein.

Reasons for remand

Medical examination

The veteran's representative contends that the veteran is 
entitled to a total disability rating for PTSD.  She argues 
that all of his psychiatric symptoms should be considered in 
determining the appropriate rating, in that his substance 
abuse was caused by PTSD.  

As discussed above, in March 2003, the veteran through 
counsel submitted the report of a psychological evaluation of 
the veteran which was dated March 4, 2003 and which appears 
to be generally favorable to the veteran's claim.  The 
veteran's attorney stated "no further development is 
required".  It is, however, the responsibility of VA, not 
the claimant, to determine whether additional development of 
the evidence is necessary.  See 38 U.S.C.A. § 5103A(d)(2).  


For the reasons that follow the Board finds that the report 
of the evaluation conducted by Dr. M. is not sufficient, and 
that remand of the case to the RO is required.

Dr. M. interviewed the veteran on two separate occasions and 
conducted psychological testing.  That testing revealed that 
he is likely to be experiencing symptoms of a thought 
disorder, an anxiety disorder, a dysthymic disorder, and a 
schizoid personality, as well as PTSD.  His scores on the 
addiction-proneness indicators were also extremely high.  
Testing also revealed evidence of pathological personality 
traits, including avoidant, passive-aggressive, schizoid, and 
dependent features.  

Dr. M. found that the veteran was suffering from a 
personality disorder not otherwise specified and PTSD.  He 
noted that the veteran had been diagnosed with psychiatric 
disorders other than PTSD, including polysubstance abuse and 
various personality disorders.  This recapitulation of the 
veteran's diagnoses is generally congruent with the medical 
evidence of record.  

Dr. M. opined that there was a direct causal relationship 
between the substance abuse and PTSD, in that he used alcohol 
and drugs to "self medicate" his PTSD symptoms.  Dr. M. noted 
that the veteran had abused alcohol and drugs since service, 
and he made no reference to the documentation in the medical 
records that he had abused alcohol prior to service.  Dr. M. 
also stated, however, that the PTSD had "aggravated" the 
substance abuse, which appears to imply that he thought that 
such pre-existed service.  

Dr. M. further stated that the medical records indicated that 
the veteran's personality disorder had pre-existed service, 
but went on to indicate that there was no evidence to support 
such a conclusion.  However, as discussed above personality 
disorders are by regulation deemed to be developmental and 
lifelong in nature.  

In addition to the seeming inconsistencies described above, 
Dr. M. provided no clinical findings or rationale for his 
summary conclusion that the veteran's substance abuse had 
been caused by PTSD, and he did not include any analysis of 
the effects of the veteran's personality disorder on his 
substance abuse.  Although he attached to his report a 
lengthy description of the veteran's medical records, there 
is no indication that he considered any of those records in 
rendering his opinion.  
Dr. M.'s opinion is in conflict with the opinions resulting 
from the August and September 1995 VA evaluations, which 
resulted in the conclusion that the substance abuse 
disability was due to the underlying personality disorder.  

In light of this conflicting and unclear medical evidence, 
the Board finds that additional medical examination is 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such 
examination should clarify the matter of the level of 
pathology caused by the veteran's service-connected PTSD 
versus that caused by other, non-service connected 
psychiatric disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  The examination should 
also serve to address the question of the relationship, if 
any, between the veteran's service-connected PTSD and his 
substance abuse.   

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
However, in a decision issued May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated those 
regulations, to the extent that they allowed the Board to 
consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  For this reason the 
veteran's appeal is being remanded to the RO for the 
development of evidence in support of his appeal.




VCAA notice

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and still pending before VA as of that 
date.  Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002).

The changes to the statute and regulation require that in 
addition to being notified of the evidence required to 
establish entitlement to a higher rating, the veteran must be 
informed of the evidence and/or information that he is 
required to provide and the evidence that VA will obtain on 
his behalf.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran has not been informed of the specific 
evidence required to establish entitlement to a higher 
rating, the information and/or evidence that he is required 
to provide, or the evidence that VA will obtain on his 
behalf.  In a March 2003 submission to the Board the veteran 
through his attorney expressly failed to waive his right to 
notice under the VCAA.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to determine 
the veteran's      current whereabouts.  
If a current, verified address for the 
veteran cannot be located, all notices to 
the veteran should be sent in care of his 
attorney.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 
02-7316, slip op. at 24-26 (Fed. Cir. May 
1, 2003); 38 C.F.R. § 3.159 (2002).

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a psychiatric disorder since October 
1998.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran and his attorney so notified.

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the diagnosis(es) and 
evaluating the etiology and severity of 
his psychiatric symptomatology.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  Based on the results 
of an examination and review of the 
veteran's medical records, the examiner 
should provide a diagnosis of any 
psychiatric pathology, and an opinion on 
the etiology of any diagnosed psychiatric 
disability.  Specifically, the examiner 
should provide an opinion as to whether a 
causal relationship exists between the 
veteran's service-connected PTSD and his 
alcohol and drug abuse.  The examiner 
should also provide a  description of the 
effect of the veteran's psychiatric 
symptomatology on his social and 
industrial functioning.  In so doing, the 
examiner should distinguish the degree of 
impairment that is due to a personality 
disorder and alcohol abuse from that 
which is due to the service-connected 
PTSD.  If such a distinction is not 
possible, the examiner should so state.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased disability 
rating for PTSD.  If any benefit sought 
on appeal remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


